Citation Nr: 0609895	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  96-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for defective hearing.  

2.  Entitlement to service connection for lupus, including as 
due to herbicide exposure.  

3.  Entitlement to service connection for a disability 
manifested by pain and tingling in the extremities, including 
as due to herbicide exposure.  

4.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969 and from June 1971 to June 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which, in part, denied service connection for lupus 
and a disability manifested by pain and tingling in the 
extremities, including as due to herbicide exposure, and 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for defective 
hearing and duodenal ulcer.  

In January 2000, the Board promulgated a decision which, in 
part, denied service connection for lupus, and pain and 
tingling in the extremities, and found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for defective hearing and duodenal ulcer.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In January 
2002, the Court granted a joint motion to vacate and remand, 
in part, the January 2000 Board decision regarding the four 
issues.  

In July 2002, the Board promulgated a decision which, in 
part, denied service connection for lupus, and pain and 
tingling in the extremities, denied the claim to reopen 
service connection for defective hearing, and reopened the 
claim of service connection for duodenal ulcer and remanded 
the issue for additional development, and the veteran 
appealed the decision to the Court.  In September 2004, the 
Court granted motions by both parties to vacate and remand 
the July 2002 Board decision.  

Although the Court order did not specifically address the 
favorable determination in the July 2002 Board decision other 
than by way of history, the Board finds that the decision to 
reopen the claim of service connection for duodenal ulcer was 
understood to have been affirmed for the limited purpose of 
reopening of the claim.  The issue was the subject of a later 
remand by the Board in December 2003, which included the 
additional claims of service connection for post-traumatic 
stress disorder (PTSD) and headaches; issues which were 
subject to the Court's vacate order in January 2002.  

The Board notes further, that although the issues of 
entitlement to service connection for PTSD, and headaches 
which were included in the Board's September 2003 remand, 
were not the subject of the Court's September 2004 remand, 
the RO is advised to ensure that appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) is provided on 
these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In the motions to the Court, the parties agreed that VCAA 
notice was deficient and did not adequately explain the 
allocation of the burdens for obtaining evidence necessary to 
the veteran's claims, and that the appeal should be remanded 
for compliance with VCAA notification requirement.  In this 
regard, the Board notes that while the veteran was informed 
of the enactment of VCAA by letter in April 2001, the Court 
found that there was no evidence in the record that VA ever 
notified the claimant of who is responsible for obtaining the 
evidence necessary to substantiate his claim, nor did the 
record contain any evidence that VA complied with its duty to 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  See 
38 C.F.R. § 3.159(b) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The Board notes further, that since the 
Court's September 2004 decision in this case, the Court in a 
recent decision held that VCAA notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  

The Board notes further, that subsequent to the September 
2004 Court order, additional evidence was received at the 
Board and associated with the claims file.  In January 2005, 
the veteran's attorney requested that the appeal be remanded 
for consideration of the additional evidence by the RO.  
Accordingly, pursuant to 38 C.F.R. § 19.31 (2005), the 
veteran's claim must be remanded for preparation of a SSOC 
discussing the additional treatment records.  

Finally, as this case must be remanded, the veteran is 
advised that he may submit any supporting evidence relevant 
to his claim or information regarding such evidence such that 
VA may obtain such evidence.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2005).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and any implementing regulations are 
fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate all 
claims that are currently in appellate 
status.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  In the notice, 
the RO should also request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  After the veteran and his 
attorney have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006)), they should be given the 
opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA and non-VA, who have 
treated him for the claimed disabilities 
since his discharge from service, and 
whose records have not already been 
associated with the veteran's claims 
file.  After securing the necessary 
release, the RO should attempt to obtain 
such records.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished an SSOC that addresses all 
evidence and actions since the SOC in 
January 1996, and includes 38 C.F.R. 
§ 3.159.  The veteran and his attorney 
should then be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


